     Case 1:19-cr-00117-RJJ ECF No. 15 filed 06/18/19 PageID.64 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGN
                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,
vs                                                 Case No. 1:19-cr-117
                                                   Hon. Robert J. Jonker
LARRY CHARLES INMAN,                               Hon. Phillip J. Green

            Defendant.
___________________________________________________________/

Christopher M. O’Connor (P71846)                   Christopher K. Cooke (P35034)
Assistant United States Attorney                   NEUMANN LAW GROUP
330 Ionia Ave NW                                   Attorney for the Defendant
Grand Rapids, MI 49503-2504                        300 East Front Street, Suite 445
(616) 456-2404                                     Traverse City, MI 49684
Christopher.oconnor@usdoj.gov                      (231) 221-0050
                                                   chris@neumannlawgroup.com

Ronald M. Stella (P45316)
Assistant United States Attorney
330 Ionia Ave NW
Grand Rapids, MI 49503-2504
(616) 456-2404
Ron.stella@usdoj.gov
____________________________________________________________/


                            CERTIFICATE OF NON-CONCURRENCE

Pursuant to Local Rule 12.4, the below signed certifies that he made contact with United States
Attorney Christopher O’Connor and did not receive concurrence in: DEFENDANT LARRY
CHARLES INMAN’S MOTION TO DISMISS PURSUANT TO USCS FED RULES CRIM PROC R 12(b)(2),
(b)(3)(A)(v),(b)(3)(B)(iii) AND (v) AND/OR FOR A BILL OF PARTICULARS PURSUANT TO RULE 7(f)

As to: DEFENDANT LARRY CHARLES INMAN’S MOTION TO IDENTIFY EVIDENCE THE
GOVERNMENT INTENDS TO INTRODUCE TO THE JURY PURSUANT TO USCS FED RULES CRIM
PROC R 12(4)(B), counsel for the government did agree to specifically identify evidence,
     Case 1:19-cr-00117-RJJ ECF No. 15 filed 06/18/19 PageID.65 Page 2 of 2




including evidence extracted from Defendant’s cellular phone, that the government intends on
introducing to the jury in this matter.




   June 18, 2019                          Respectfully,




                                          Christopher K. Cooke (P35034)
